Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 7, 2019

                                      No. 04-19-00274-CV

                      In the Interest of D.L. III, D.L., D.A.R. and D.G.,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00708
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on May 30, 2019, but has not been
filed.

        We ORDER appellant’s attorney to file appellant’s brief on or before June 27, 2019. If
appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a
right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex.
2003) (holding that this right to counsel includes the right to effective counsel).

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court